Exhibit 10.3

 

COMMERCIAL LEASE AGREEMENT

 

Lease Summary

 

Landlord:

 

JSS / Capital Avenue, L.P.

 

 

 

Landlord’s Address:

 

c/o Jackson-Shaw Company, 4890 Alpha Road, #100, Dallas, TX 75244

 

 

 

 

 

Contact Person:

Debra Spears

 

 

Phone:

972-628-7446

 

 

Fax:

972-628-7444

 

 

Email:

dspcars@jacksonshaw.com

 

 

 

Tenant:

 

TGC Industries, Inc.

 

 

 

Tenant’s Address:

 

Before the Commencement Date: 1304 Summit Avenue, Suite 2, Plano, TX 75074

 

 

 

 

 

Contact Person:

Wayne A. Whitener

 

 

Phone:

 

 

Fax:

 

 

Email:

 

 

 

 

 

From and after the Commencement Date: 1104 Capital Avenue, #100, Plano, TX 75074

 

 

 

 

 

Contact Person:

Wayne A. Whitener

 

 

Phone:

 

 

Fax:

 

 

Email:

 

 

 

Tenant’s Broker:

 

Stream Realty Partners, L.P.

 

 

 

Leased Premises: approximately

 

10,000

square feet of space located in the Building, as outlined on Exhibit “A-1”
attached hereto

 

 

 

Project:

 

(containing approximately 20,000 square feet)

 

 

 

Building:

 

(containing approximately 10,000 square feet)

 

 

 

Tenant’s Proportionate Share of Project:

50                                    %

 

 

 

 

Tenant’s Proportionate Share of Building:

50                                    %

 

 

 

Term:                  38                                    Months

 

 

 

 

 

Commencement Date:

 

September 1, 2005

 

 

 

Termination Date:

 

The last day of the 38thth month following the Commencement Date

 

 

 

 

 

 

Landlord

 

 

 

/s/ Wayne A. Whitener

Tenant

 

1

--------------------------------------------------------------------------------


 

Base Rent:

 

Months

 

Annual Rate Per Sq. Ft.

 

Monthly Base Rent

1-2

 

Base rent abated

 

Base rent abated

3-38

 

$

42,500

 

$

3,541,67

 

Initial Estimated Additional Rent Payments

 

1. Common Area

 

$

.48

 

(expressed per square foot/year):

 

2. Taxes

 

$

.91

 

(estimates only and subject to

 

3. Insurance

 

$

.14

 

adjustment to actual costs and

 

4. Others

 

$

 

 

expenses according to the provisions of this Lease)

 

Total:

 

$

1.53

 

 

Total Initial Estimated Monthly Additional Rent Payments:

 

$

1,275.00

 

 

 

 

 

Total Initial Monthly Base Rent and  Estimated Monthly Additional Rent Payments:

 

$

4,816.67

 

 

 

 

 

Security Deposit:

 

$

4,816.67

 

 

2.                                       Defined Terms.  The following terms
used herein and denoted by their initial capitalization shall have the meanings
set forth below:

 

“Additional Rent” shall mean the Tax and Insurance Costs, the Common Area
Maintenance Expenses and all sums of money, other than Base Rent, which become
due by Tenant under this Lease.

 

“Adjacent Buildings” shall mean any building or buildings, other than the
Building, located upon the Land and within the Project.

 

“Applicable Laws” shall mean any and all ordinances, orders, directives, codes,
permits and other rules and regulations of state, federal, municipal, or other
agencies or bodies having jurisdiction with respect to the Project.

 

“Base Rent” shall mean the annualized amounts computed for the applicable period
using the Monthly Base Rent shown in Section 1, above and payable as provided
herein.

 

“Building” shall have the meaning given in Section 1, above.

 

“Commencement Date” shall have the meaning given in Section 1, above.

 

“Common Areas” means all areas, spaces, facilities and equipment (whether or not
located within the Building) made available by Landlord for the common and joint
use of Landlord, Tenant and others designated by Landlord using or occupying
space in the Building or the Project, including, but not limited to, loading
docks, walkways, sidewalks and driveways necessary for access to the Building,
parking areas, building lobbies, atriums, landscaped areas, public corridors,
public rest rooms, Building stairs, drinking fountains and any such other areas
and facilities within the Project, if any, as are designated by Landlord from
time to time as Common Areas.

 

“Common Area Maintenance Expense” shall mean any and all expenses for the
maintenance, repair, replacement and operation of the Common Areas and any
portions of the Project for which Landlord is responsible

 

2

--------------------------------------------------------------------------------


 

hereunder, including, but not limited to, management fees, utility expenses (if
furnished by Landlord), wages and fringe benefits payable to employees of
Landlord responsible for the management of the Project, amounts paid to
contractors for work performed in connection with the Project. The term “Common
Area Maintenance Expenses” shall not include any capital improvement to the
Project other than replacements required for normal maintenance and repair, nor
shall it include repairs, restoration or other work occasioned by fire,
windstorm or other insured casualty, expenses incurred in leasing or procuring
tenants, leasing commissions, advertising expenses, expenses for renovating
space for new tenants, legal expenses incident to enforcement by Landlord of the
terms of any lease, interest or principal payments on any mortgage or other
indebtedness of Landlord, compensation paid to any employee of Landlord above
the grade of property manager, depreciation allowance or expense.
Notwithstanding the foregoing, in the event Landlord installs equipment in or
makes improvements or alterations to the Building which are for the purpose of
reducing energy costs, maintenance costs or other Common Area Maintenance
Expenses or which are required under any Applicable Laws which were not required
at the date of commencement of the Term. Landlord may include in Common Area
Maintenance Expenses reasonable charges for interest on such investment and
reasonable charges for depreciation on the same so as to amortize such
investment over the reasonable life of such equipment, improvement or alteration
on a straight line basis.

 

“Default Rate” shall mean the lesser of (i) maximum rate of interest permitted
by applicable law or the Prime Rate plus five percent (5%).

 

“Effective Date” shall mean the date of execution of this Lease.

 

“Event of Default” shall have the meaning given in this Lease, below.

 

“Hazardous Material” shall mean any substance, material, waste, pollutant, or
contaminant that is or could be regulated under any statute, regulations,
ordinance, rule, code, judgment, permit, or other similar requirement of any
governmental authority, agency or court or that may adversely affect human
health or the environment.

 

“Land” shall mean the land upon which the Building is located, as described in
the attached Exhibit “A”.

 

“Landlord” shall have the meaning given in Section 1, above.

 

“Lease” shall this Commercial Lease Agreement.

 

“Leased Premises” shall have the meaning given in Section 1, above.

 

“Mortgage” shall mean any mortgage, deed to secure debt or security deed any
other instrument creating a lien in connection with any method of financing or
refinancing.

 

“Mortgage” shall mean the holder(s) of the indebtedness secured by a Mortgage.

 

“Project” shall mean the Land, the Building and the Adjacent Buildings,
landscaping, parking and driveway areas, sidewalks and other improvements
thereon; however, Landlord shall have the right to modify the definition of
“Project” by eliminating the Adjacent Buildings, together with the allocable
share of the Land, landscaping, parking and driveway areas, sidewalks and other
improvements relating thereto, in which event the term “Project” shall be
limited to the Building and the allocable share of the landscaping, parking,
driveway areas, sidewalks and other improvements thereon.

 

“Permitted Exceptions” shall mean any encumbrances, easements, covenants,
conditions, restrictions and other matters of record.

 

“Prime Rate” shall mean the prime interest rate as announced or published in The
Wall Street Journal, or its successor, from time to time, or, in the event The
Wall Street Journal does not announce or publish a prime

 

3

--------------------------------------------------------------------------------


 

interest rate, the prime interest rate announced or published from time to time
by such national publication as may be selected by Landlord.

 

“Punchlist Items” shall mean details of construction, decoration or adjustment
which individually or in the aggregate do not materially impair Tenant’s use of
the Leased Premises.

 

“Rent” shall mean the Base Rent, the Additional Rent, and other sums of money
becoming due and payable to Landlord hereunder. Base Rent shall be payable in
monthly installments in advance, the first monthly installment of which,
together with the Initial Estimated Monthly Additional Rent Payments, being
payable concurrently with the execution of this Lease and thereafter on or
before the first day of each month of the Term in the amount set forth above.

 

“Security Deposit” shall mean the deposit held by Landlord in the amount set
forth in Section 1, above.

 

“Substantial Completion” shall have the meaning set forth in Section 8(b).

 

“Tangible Net Worth” shall mean the excess of total assets over total
liabilities, in each case as determined in accordance with generally accepted
accounting principles consistently applied (“GAAP”), excluding, however, from
the determination of total assets all assets which would be classified as
intangible assets under the GAAP including goodwill, licenses, patents,
trademarks, trade names, copyrights, and franchises.

 

“Tax and Insurance Cost” shall mean all of the following paid or payable by
Landlord with respect to the Project or any portion thereof: (a) all federal,
state and local sales, use, ad valorem, rental, value added or other taxes and
special assessments and other governmental charges, together with all costs,
fees and expense incurred by Landlord in monitoring or contesting same
(collectively, “Taxes”), and (b) all insurance premises.

 

“Tenant” shall have the meaning given in Section 1, above.

 

“Tenant Delay” shall mean any delay caused or contributed to by act or neglect
of Tenant, or those acting for or under Tenant.

 

“Tenant Improvements” shall mean those improvements to the Leased Premises
described in Exhibit “B”.

 

“Tenant’s Proportionate Share” shall mean the percentage set forth in Section 1
above, determined by dividing the area of the Leased Premises by the area of the
Building or Project, as applicable. Tenant’s Proportionate Share shall be
adjusted if the size of the Leased Premises is modified.

 

“Termination Date” shall have the meaning given in Section 1 above.

 

3.                                       Grant of Lease; Use.  Subject to and
upon the terms herein set forth, this Lease is entered into by and between
Landlord and Tenant, to be effective as if the Effective Date. In consideration
of the rents, terms and covenants of this Lease, Landlord leases Tenant the
Lease Premises during the Term and any extension thereto pursuant to this Lease,
all as is more particularly described herein. The Leased Premises shall be used
solely for general office and warehouse purposes and for no other purpose.
Tenant hereby accepts this Lease and the Leased Premises upon the covenants and
conditions set forth herein and subject to any and all Permitted Exceptions, and
Tenant agrees to comply with such Permitted Exceptions. Tenant will not use, nor
permit others to use, the Leased Premises for any purpose other than the
purposes stated hereinabove, nor will Tenant commit, nor allow others to commit,
any waste upon the Leased Premises. In the event Tenant occupies all or a
portion of the Leased Premises prior to the Commencement Date, all terms and
conditions of this Lease shall apply.

 

4

--------------------------------------------------------------------------------


 

4.                                       Term.

 

(a)                                  This Lease shall continue in force during a
period beginning on the Commencement Date and continuing until the Termination
Date, unless this Lease is sooner terminated or extended under any other term or
provision hereof (See Exhibit “B” for Renewal Option). Tenant shall be
responsible for any cost or other loss incurred by Landlord, including but not
limited to loss of Rent, if any, arising out of any event of Tenant Delay, which
cost or loss shall be deemed Additional Rent. If Tenant remains in possession
after expiration or termination of this Lease with or without Landlord’s written
consent, there shall be no renewal of this Lease by operation of law. During the
period of any such holding over, all provisions of this Lease shall be and
remain in effect except that the Base Rent shall equal an amount equal to 125%
the amount of the Base Rent set forth in Section 1 above (which amount shall be
increased to 150% after 15 days). No holding over by Tenant, whether with or
without consent of Landlord, shall operate to extend the Term.

 

(b)                                 Early Termination Right. Tenant shall the
one (1) time right to terminate (the “Termination Right”) this Lease effective
on the date (the “Early Termination Date”) which is twenty-four (24) months
after the Commencement Date, provided each of the following conditions has been
satisfied: (i) Tenant has given Landlord written notice (the “Termination
Notice”) of such termination at least six (6) months prior to the Early
Termination Date and Tenant is not in default hereunder at the time Tenant gives
such notice to Landlord or at any time thereafter prior to the Early Termination
Date; (ii) Tenant has paid to Landlord, on or before the Early Termination Date,
a termination fee in an amount equal to one (1) months Base Rent and Additional
Rent. In the event Tenant exercises the Termination Right pursuant to this
Section 4(b), Tenant shall vacate Leased Premises not later than ten (10) days
after the Early Termination Date.

 

5.                                       Rent.  Tenant agrees to pay all Rent to
Landlord during the Term at the times and in the manner provided in this Lease,
without demand, set-off or counterclaim. The Base Rent shall be due and payable
on the first day of each calendar month, commencing on the Commencement Date and
continuing thereafter throughout the Term. Tenant hereby agrees to pay the Rent
to Landlord at Landlord’s address as provided herein (or such other address as
may be designated by Landlord from time to time) monthly in advance. If the
Commencement Date is other than the first day of a calendar month or if this
Lease terminates on a day other than the last day of a calendar month, then the
installments of the Base Rent for such month or months shall be prorated on a
daily basis and the installment or installments so prorated shall be paid in
advance. Notwithstanding the foregoing, however, if the Commencement Date is
delayed due to any Tenant Delay, Tenant shall be obliged to pay Rent commencing
on the date which would have been the Commencement Date by for any Tenant Delay.

 

Base Rent payment required to be paid or which becomes due under this Lease is
not paid by the tenth (10th) day following the day on which it is due, a service
charge of five percent (5%) of such amounts due shall become due and payable in
addition to the amounts due. Said service charge is for the purpose of
reimbursing Landlord for the extra costs and expenses in connection with the
handling and processing of late payments. In addition to such service charge, if
any Base Rent payment is not paid by the tenth (10th) day following the day on
which it becomes due, Tenant shall pay to Landlord, in addition to such Base
Rent payment and the service charge, interest on such Base Rent payment
calculated at the Default Rate from the date such Base Rent payment was due
until paid by Tenant. If any Additional Rent required to be paid or which
becomes due under this Lease is not paid when due, Tenant shall pay to Landlord,
in addition to such amounts, interest on such amounts at the Default Rate from
the date such amounts were due until paid by Tenant. Such service charge and
interest shall be cumulative of any other remedies Landlord may have for
nonpayment of Rent and other sums payable under this Lease. If three
(3) consecutive monthly Base Rent payments or any ten (10) [in total, cumulative
from the beginning of the Term] monthly Base Rent payments during the Term (or
any renewal or extension thereof) are not received by Landlord within ten
(10) days of the due date, the Base Rent hereunder shall automatically become
due and payable by Tenant in advance in quarterly installments equal to three
(3) months’ Base Rent each. Landlord shall notify Tenant of such change in the
time for payment of Base Rent and, thereafter, the first of such quarterly Base
Rent payments shall be due and payable on the first day of the next succeeding
month and on the first day of every third (3rd) month thereafter. This remedy
shall be cumulative of any other remedies of Landlord under this Lease for
nonpayment of Rent.

 

5

--------------------------------------------------------------------------------


 

6.                                       Security Deposit.  Tenant shall deposit
with Landlord on the date of execution of this Lease, the Security Deposit. If
Tenant defaults under this Lease, Landlord may use any part of the Security
Deposit to make any defaulted payment, to pay for Landlord’s cure of any
defaulted obligation, or to compensate Landlord for any loss or damage resulting
from any default. To the extent any portion of the deposit is used, Tenant shall
within five (5) days after demand from Landlord restore the deposit to its full
amount. Tenant’s failure to do so shall be an Event of Default under this Lease.
Landlord may keep the Security Deposit in its general funds and shall not be
required to pay interest to Tenant on the deposit amount. If Tenant shall
perform all of its obligations under this Lease and return the Leased Premises
to Landlord at the end of the Term in the same good order and condition as
existed at the Commencement Date, ordinary wear and tear excepted, Landlord
shall return all of the remaining Security Deposit to Tenant within thirty (30)
days after the end of the Term. The Security Deposit shall not serve as an
advance payment of Rent or a measure of Landlord’s damages for any default under
this Lease. If Landlord transfers its interest in the Project or this Lease,
Landlord may transfer the Security Deposit to its transferee. Upon such
transfer, Landlord shall have no further obligation to return the Security
Deposit to Tenant, and Tenant’s right to the return of the Security Deposit
shall apply solely against Landlord’s transferee.

 

7.                                       Common Area Maintenance and Taxes and
Insurance.

 

(a)                                  Tenant agrees to pay as Additional Rent
Tenant’s Proportionate Share of the Common Area Maintenance Expenses. Along with
the Base Rent, Tenant shall pay one-twelfth of Tenant’s Proportionate Share of
the annualized Common Area Maintenance Expenses as estimated from time to time
by Landlord during the Term. As soon as available after the expiration of each
calendar year, Landlord shall submit a statement to Tenant setting forth
Tenant’s Proportionate Share of the Common Area Maintenance Expenses due from
Tenant for the preceding year and the amount, if any, remaining due from Tenant
to Landlord. Within ten (10) days after receipt of such statement, Tenant shall
remit to Landlord the amount said statement shows to be due from Tenant.
Notwithstanding the foregoing, Tenant shall pay the full cost of any repair,
replacement or service which benefits only the Leased Premises or is the result
of Tenant’s use or occupancy of the Leased Premises. Tenant shall pay to
Landlord as Additional Rent Tenant’s Proportionate Share of the Tax and
Insurance Cost. If any use of the Leased Premises by Tenant causes an increase
in insurance costs, Tenant shall pay as Additional Rent the entire amount of any
such increase. Along with the Base Rent, Tenant shall pay, monthly, one-twelfth
of Tenant’s Proportionate Share of the annualized Tax and Insurance Costs as
estimated from time to time by Landlord during the Term. As Soon as available
after the expiration of each calendar year, Landlord shall submit a
reconciliation statement to Tenant setting forth Tenant’s Proportionate Share of
the Tax and Insurance Costs due from Tenant for any preceding calendar year and
the amount, if any, remaining due from Tenant to Landlord. Within ten (10) days
after receipt of such statement, Tenant shall pay Landlord the amount said
statement shows to be due from Tenant. Tenant shall be responsible for paying
all taxes upon Tenant’s furniture, machinery, fixtures and other property on the
Project. Landlord shall have the right to employ a tax consulting firm to
attempt to assure a fair tax burden on the Premises within the applicable taxing
jurisdiction. Tenant shall pay to Landlord upon demand from time to time, as
Additional Rent, Tenant’s Proportionate Rate Share of the cost of such service.
Tenant acknowledges that the Building is a multi-tenant facility, that any
filing of a protest of appraised value by Tenant will give the appraisal
district discretion to increase or decrease the appraised value, that an
increase in the appraised value will affect Landlord and the other tenants of
the Building, and that an increase in the appraised value may increase the taxes
not only for the year in question but for future years, potentially beyond
expiration of the Term. Accordingly, to the extent permitted by Applicable Law,
Tenant hereby waives the provisions of Section 41.413 of the Texas Property Tax
Code (or successor thereto) to protest the appraised value of the Project or any
portion thereof. In the alternative, if Section 41.413 of the Texas Property Tax
Code may not be waived, Tenant agrees not to protest any valuation unless Tenant
notifies Landlord in writing of Tenants intent so to protest and Landlord fails
to file a protest of the valuation within thirty (30) days after Landlord
receives Tenant’s written notice. If Tenant files a protest without giving
written notice required by the preceding sentence, such filing shall be an event
of default under this Lease without the necessity of any notice from Landlord.
Furthermore, if Tenant exercises the right of protest granted by Section 41.413
of the Texas Property Tax Code, Tenant shall be solely responsible for, and
shall pay, all costs of such protest. If as a result of any protest filed by
Tenant, the appraised value of the Building or Project is increased, Tenant
shall be solely responsible for, and shall pay upon demand by Landlord, all
taxes (not

 

6

--------------------------------------------------------------------------------


 

only Tenant’s Proportionate Share) assessed against the Building or Project in
excess of the taxes which would have been payable in the absence of the protest.
Tenant shall continue to pay such excess taxes, regardless of whether the
increased taxes are incurred during the Term or thereafter. Landlord agrees,
upon written request by Tenant, to provide to Tenant to a copy of the
determination of appraised value for any year. Tenant agrees that if Landlord,
in Landlord’s sole discretion, elects to protest a determination of the
appraised value of the Project or any portion thereof. Tenant shall pay to
Landlord Tenant’s Proportionate Share of the cost of such protest. The
provisions of this Section 7 pertaining to Section 41.413 of the Texas Property
Tax Code expressly shall survive the expiration or other termination of this
Lease.

 

(b)                                 Notwithstanding anything to the contrary
contained herein. Tenant’s Proportionate Share for “Controllable Common Area
Maintenance Expenses” shall not be increased by more than ten percent (10%) over
Tenant’s Share of “Controllable Common Area Maintenance Expenses” for the
previous calendar year. For the purposes hereof, the term “Controllable Common
Area Maintenance Expense” shall be limited to those Common Area Maintenance
Expenses which are within the direct control and discretion of Landlord but
shall not include, without limitation, utility charges, Taxes and Insurance
Costs and the cost of effecting compliance with any applicable laws.

 

8.                                       Condition of Leased Premises; Tenant
Improvement; Common Areas; Maintenance; Alterations.

 

(a)                                  Condition of Leased Premises.  Tenant
acknowledges that it accepts the Leased Premises as suitable far Tenant’s
purposes subject only to Section 8(b) below, if applicable, and to all
Applicable Laws. Notwithstanding any other provision of this Lease to the
contrary, if this Lease is executed before the Leased Premises become available
for occupancy, or if Landlord cannot acquire possession of the Leased Promises
prior to the Commencement Date stated above, Tenant agrees to accept possession
of the Leased Premises at such time as Landlord is able to tender the same,
which date shall then be the Commencement Date of the Term. TENANT WAIVES ANY
IMPLIED WARRANTY THAT THE LEASED PREMISES ARE SUITABLE FOR TENANT’S INTENDED
PURPOSE. TENANT ACKNOWLEDGES THAT (1) TENANT HAS INSPECTED AND ACCEPTS THE
LEASED PREMISES IN AN “AS IS, WHERE IS” CONDITION (EXCEPT AS MAY BE PROVIDED IN
SECTION 8(b), BELOW), (2) THE BUILDING AND THE LEASED PREMISES ARE SUITABLE FOR
THE PURPOSE FOR WHICH THE LEASED PREMISES ARE LEASED, AND LANDLORD HAS MADE NO
WARRANTY, REPRESENTATION, COVENANT, OR AGREEMENT WITH RESPECT TO THE
MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE OF THE LEASED PREMISES,
(3) THE LEASED PREMISES ARE IN GOOD AND SATISFACTORY CONDITION, (4) NO
REPRESENTATIONS AS TO THE REPAIR OF THE LEASED PREMISES, NOR PROMISES TO ALTER,
REMODEL OR IMPROVE THE LEASED PREMISES HAVE BEEN MADE BY LANDLORD (EXCEPT AS
MAY BE PROVIDED IN SECTION 8(b), BELOW), AND (5) THERE ARE NO REPRESENTATIONS OR
WARRANTIES, EXPRESSED, IMPLIED OR STATUTORY, THAT EXTEND BEYOND THE DESCRIPTION
OF THE LEASED PREMISES.

 

(b)                                 Tenant Improvements.  See attached Exhibits
“D” and D- 1”.

 

(c)                                  Maintenance of the Common Areas.  Landlord
shall perform the work which gives rise to Common Area Maintenance Expenses,
subject to payment therefor by Tenant pursuant to the provisions of Section 7
above. If the need for any such work shall come to the attention of Tenant,
Tenant will promptly so notify Landlord in writing.

 

(d)                                 Maintenance of the Leased Premises.

 

(i)                                     Landlord’s Obligations: Landlord shall
maintain (except in the event casualty or other damage contemplated in
Section 16 hereof, in which event the terms of Section 16 will control) only the
roof, foundation and the structural soundness of the exterior walls of the
Building (excluding all windows, window glass, plate glass, and all doors) in
good repair and condition, except for reasonable wear and tear. Landlord’s

 

7

--------------------------------------------------------------------------------


 

maintenance and repair costs under this Section 8(d) shall be included as a
Common Area Maintenance Expense, except as expressly excluded from the
definition of “Common Area Maintenance Expenses” above. Tenant shall give
immediate written notice to Landlord of the need for repairs or corrections and
Landlord shall proceed within a reasonable time after receiving such notice to
make such repairs or corrections. Landlord’s liability hereunder shall be
limited to the cost of such repairs or corrections.

 

(ii)                                  Tenant’s Obligations: Tenant shall repair
and pay for any damage caused by the negligence or default hereunder of or by
Tenant, its employees, agents or invitees; the cost of any such damage which is
paid by Landlord shall be deemed Additional Rent which is immediately due and
owing from Tenant. Subject to the provisions of item (i) above, Tenant shall
during the Term, at Tenant’s expense, keep the Leased Premises (including the
glass signs, ceilings, interior walls, interior side of perimeter walls, floor,
floor coverings, plumbing, electric, heating and air conditioning, sprinklers
and lighting fixtures) in as good order, condition and repair as they were at
the time Tenant took possession of the same, reasonable wear and tear and damage
from fire and other casualties excepted. Tenant shall, at its own cost and
expense, enter into a regularly scheduled preventive maintenance/service
contract with a maintenance contractor for servicing all hot water, heating and
air conditioning systems and equipment within or serving the Leased Premises.
The maintenance contractor and the contract must be approved by Landlord. The
service contract must include all services suggested by the equipment
manufacturer within the operation/maintenance manual and must become effective
(and a copy thereof delivered to Landlord) within thirty (30) days of the date
Tenant takes possession of the Leased Premises. Tenant shall keep the Leased
Premises in a neat and sanitary condition, and Tenant shall no commit any
nuisance or waste on the Leased Premises or in, on, or about the Project, throw
foreign substances in the plumbing facilities, or waste any of the utilities
furnished by the Landlord. All uninsured damage or injury to the Leased
Premises, or to the Project caused by Tenant moving furniture, fixtures,
equipment, or other devices in or out of the Leased Premises or the Building or
by installation or removal of furniture, fixtures, equipment, devices or other
property of Tenant or its agents, contractors, servant or employees, due to
carelessness, omission, neglect, improper conduct, or other cause of Tenant or
its servants, employees, agents, visitors, or licensees, shall be repaired,
restored and replaced promptly by Tenant at its sole cost and expense to the
satisfaction of Landlord. All repairs, restorations and replacements shall be in
quality and class equal to the original work and shall comply with all
requirements of this Lease.

 

(e)                                  Alterations; Signs.  No improvements,
alterations, additions or other changes shall be made to the Leased Premises
without Landlord’s prior written consent. All property of Tenant installed upon
the Leased Premises pursuant to the terms of this Lease shall be at the sole
risk of Tenant, and Landlord shall not be liable for any loss, damage or theft
of such property (INCLUDING THE LOSSES, DAMAGES OR THEFTS STEMMING FROM THE
STRICT LIABILITY, NEGLIGENCE OR OTHER TORTUOUS CONDUCT, ACTS OR OMISSIONS OF
LANDLORD OR ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR INVITEES) except for
those losses, damages or thefts stemming from the willful misconduct or gross
negligence of the Landlord. Subject to Landlord’s approval thereof, Tenant shall
be allowed to install, at Tenant’s cost and expense, Tenant’s sign on the
exterior of the Building above the front and rear entrances to the Leased
Premises.

 

9.                                       Insurance.

 

(a)                                  Landlord Policies.  Landlord shall at all
times during the Term maintain a policy or policies of business or rental
interruption insurance and a policy or policies of insurance insuring the
Building (exclusive of the foundation) for loss or damage by fire, explosion,
and other customary hazards, subject to commercially reasonable deductible
amounts. Such policies will not insure any personal property (including, but not
limited to any furniture, machinery, goods, or supplies) of Tenant or which
Tenant may have in the Leased Premises or any fixtures installed by or paid for
by Tenant upon or within the Leased Premises or any alterations or other
improvements which Tenant may construct or install on the Leased Premises,
insurance for all of which shall be Tenant’s responsibility.

 

(b)                                 Effect of Tenant’s Use.  Tenant shall not
permit the Leased Premises to be used in any way which would be hazardous or
which would in any way increase the cost of or render void any insurance on the
Project, and Tenant shall immediately, on demand, cease any use which violates
the foregoing or to which Landlord’s insurer or any governmental or regulatory
authority objects. If, at any time during the Tonn, Tenant’s use or occupancy
(or an

 

8

--------------------------------------------------------------------------------


 

abandonment by Tenant) shall cause an increase in premiums, and in particular,
but without limitation, if the State Board of Insurance or other insurance
authority disallows any of Landlord’s sprinkler credits or imposes an additional
penalty or surcharge in Landlord’s insurance premiums because of Tenant’s
original or subsequent placement or use of storage racks or bins or method of
storage or because of the nature of Tenant’s inventory or any other act of
Tenant, Tenant agrees to pay as Additional Rent the increase in Landlord’s
insurance premiums.

 

(c)                                  Tenant Insurance.  Tenant, at its sole cost
and expense, shall procure and maintain throughout the Term a policy or policies
of insurance from insurance companies satisfactory to Landlord, insuring
(i) Landlord; (ii) Landlord’s management company; (iii) Jackson-Shaw Company;
(iv) Landlord’s lender, if any; and (v) Tenant against all claims for property
damages, personal injury or death of others occurring on or in connection with:
(i) the Leased Premises; (ii) the condition of the Leased Premises;
(iii) Tenant’s operations in and maintenance and use of the Leased Premises;
(iv) Tenant’s use of the Common Areas of the Project, and (v) Tenant’s liability
assumed under this Lease. The limits of such policy or policies shall be not
less than $2,000,000.00 combined single limit coverage per occurrence for injury
to persons (including death) and/or property damage or destruction, including
loss of use. Certified copies of such policies, together with receipt for
payment of premiums, shall be delivered to Landlord prior to the Commencement
Date. Not less than fifteen (15) days prior to the expiration date of any such
policies, certified copies of renewal policies and evidence of the payment of
renewal premiums shall be delivered to Landlord. All such original and renewal
policies shall provide for at least thirty (30) days written notice to Landlord
before such policy may be canceled or changed to reduce insurance coverage
provided thereby.

 

(d)                                 Waiver of Subrogation.  Notwithstanding
anything in this Lease to the contrary, to the extent that and so long as the
same is permitted under the laws and regulations governing the writing of
insurance within the State of Texas, all insurance carried by either Landlord or
Tenant shall provide for a waiver of rights of subrogation against Landlord and
Tenant on the part of the insurance carrier. Except as expressly otherwise
provided herein, Landlord and Tenant each hereby waive any and all rights of
recovery, claims, actions or causes of action against the other, its agents,
officers, or employees, for any loss or damage to property or any injuries to or
death of any person which is covered or would have been covered under the
insurance policies required under this Lease (REGARDLESS OF WHETHER SUCH LOSS OR
DAMAGE IS CAUSED BY THE FAULT, NEGLIGENCE OR OTHER TORTUOUS CONDUCT, ACTS OR
OMISSIONS OF LANDLORD OR TENANT OR THEIR RESPECTIVE OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS OR INVITEES). The foregoing release shall not apply to losses
or damages in excess of actual or required policy limits (whichever is greater)
nor to any deductible (up to a maximum of $10,000) applicable under any policy
obtained by the waiving party. The failure of either party (as used in this
paragraph, the “defaulting party”) to take our or maintain any insurance policy
required under this Lease shall be a defense to any claim asserted by the
defaulting party against the other party hereto by reason of any loss sustained
by the defaulting party that would have been covered by any such required
policy. The waivers set forth in this Section 9(d) shall be in addition to, and
not in substitution for, any other waivers, indemnities, or exclusions of
liabilities set forth in this Lease.

 

10.                                 Utility Services.  Tenant shall pay the cost
of all utility services respecting the Leased Premises including, but not
limited to, initial connection charges and deposits and charges for gas, water,
trash disposal, sewer, telephone and electricity respecting the Leased Premises.
Landlord shall in no event be liable for any interruption or failure of utility
services on the Leased Premises. Prior to the Commencement Date, Tenant shall
pay for all utilities or services at the Leased Premises used by it or its
agents, employees or contractors. Tenant hereby acknowledges and agrees that the
electricity provider chosen by Landlord may not necessarily be the least
expensive provider of electricity, but Landlord shall have the sole and absolute
discretion to choose such electricity providers.

 

11.                                 Assignment; Subletting.  Except for a
“Permitted Transfer” (as hereinafter defined), Tenant shall not, without the
prior consent of Landlord in each case, (i) make or allow any assignment or
transfer, by operation of law or otherwise, of any part of Tenant’s interest in
this Lease, (ii) grant or allow any lien or encumbrance, by operation of law or
otherwise, upon any part of Tenant’s interest in this Lease, (iii) sublet the
Leased Premises or permit anyone other than Tenant and its employees to occupy
any part of the Leased Premises. No consent granted

 

9

--------------------------------------------------------------------------------


 

by Landlord shall be deemed to be a consent to any subsequent assignment or
transfer, lien or encumbrance, sublease or occupancy. Any assignment or
transfer, grant of lien or encumbrance, or occupancy without Landlord’s prior
written consent shall be void. Landlord shall be reimbursed by Tenant for any
costs or expenses incurred as a result of Tenant’s request for consent to any
such assignment or subletting, including reasonable legal costs. In the event
Tenant subleases the Leased Premises, or any portion thereof, or assigns this
Lease with the consent of the Landlord at an annual Base Rent exceeding that
stated herein, fifty percent (50%) of such excess shall be paid by Tenant to
Landlord as Additional Rent hereunder within ten (10) days after receipt by
Tenant. Upon the occurrence of an Event of Default by Tenant under this Lease,
if all or any part of the Leased Premises is the assigned or sublet, Landlord
may, in addition to any other remedies provided by this Lease or provided by
law, collect directly from the assignee or subtenant all rents due to Tenant. To
secure payment of such sums, Landlord shall have a security interest in and a
landlord’s lien on all property on the Leased Premises. Any collection directly
by Landlord from the assignee or subtenant shall not be construed, however, to
constitute a novation or a release of Tenant from the further performance of its
obligations under this Lease. For the purpose of this Section 11, a “transfer”
shall include the transfer, assignment or encumbrance of any controlling
interest in Tenant. Notwithstanding the above prohibitions, Tenant may, upon
thirty (30) days prior written notice to Landlord, assign this Lease to a
surviving entity following Tenant’s merger therein (so long as the surviving
entity has a financial, Tangible Net Worth equal to or greater than Tenant’s
Tangible Net Worth immediately prior to such merger) or sublet the Leased
Premises or any part thereof to its parent corporation or one of its wholly
owned subsidiaries or an “affiliate”; however, no assignment or subletting shall
relieve Tenant or any guarantor of this Lease of its respective obligations
under this Lease or any guaranty, and Tenant shall continue to be liable as a
principal (and not as a guarantor or surety) to the same extent as though no
assignment or subletting had been made. Any assignment or sublease effected
pursuant to the preceding sentence is hereinafter referred to as a “Permitted
Transfer”. As used herein, an “affiliate” is an entity that “controls”, “is
controlled by” or “is under common control with” the Tenant.

 

12.                                 Landlord’s Right of Entry.  Landlord shall
have the right, at its option, at Tenant’s own cost and expense, to repair or
replace any damage done to the Building, or any part thereof, caused by Tenant
or Tenant’s agents, employees, invitees, or visitors, and Tenant shall pay the
reasonable cost thereof to Landlord on demand as Additional Rent. Landlord shall
retain duplicate keys to all doors of the Leased Premises and Landlord and its
agents, employees and independent contractors shall have the right to enter the
Leased Premises at reasonable hours to inspect and examine same, to make
repairs, additions, alterations and improvements, to exhibit the Leased Premises
to Mortgagees, prospective Mortgagees, purchasers or tenants, and to inspect the
Leased Premises upon 24-hour prior notice, except in cases of emergency or when
an Event of Default has occurred in which case Landlord may enter at any time
and without notice. During such time as such work is being carried on, in or
about the Leased Premises, the Rent provided herein shall not abate.

 

13.                                 Applicable Laws.  Tenant agrees to comply
with all Applicable Laws with respect to the Building. Tenant will comply with
the rules and regulations of the Building as adopted and altered by Landlord
from time to time (including those attached hereto as Exhibit “C”) and will
cause all of its employees, agents, invitees and visitors to do so. Tenant shall
not permit or cause any party to bring any Hazardous Material upon the Leased
Premises or transport, store, use, generate, manufacture, dispose or release any
Hazardous Material on or from the Leased Premises. Tenant shall indemnify,
defined and hold Landlord harmless from and against any losses, claims, demands,
actions, suits, damages, expenses and costs which are brought or recoverable
against Landlord as a result of any release of Hazardous Material by Tenant, its
agents, employees, contractors, subtenants, assignees or invitees.

 

14.                                 Default.

 

(a)                                  The following events shall be deemed to be
Events of Default by Tenant under this Lease: (i) Tenant shall fail to pay any
Rent pursuant to the terms hereof within five (5) days after the due date
thereof; or (ii) Tenant shall fail to comply with any term, provision, covenant
or warranty made under this Lease by Tenant, other than the payment of Rent
payable by Tenant, and shall not cure such failure within ten (10) days after
notice thereof to Tenant, or (iii) any affirmative act of insolvency by Tenant,
or the filing by Tenant of any petition or action under any bankruptcy,
reorganization, insolvency or moratorium law, or any other law or laws for the
relief of, or relating to, debtors, or Tenant’s transfer in fraud of creditors
or assignment for the benefit of creditors of all or substantially

 

10

--------------------------------------------------------------------------------


 

all of Tenant’s assets; or (iv) the filing of any involuntary petition under any
bankruptcy statute against Tenant (that fails to be dismissed within thirty (30)
days of filing), or the appointment of any receiver or trustee to take
possession of the properties of Tenant; or (v) Tenant’s abandonment or vacation
of any part of the Leased Premises, whether or not Tenant is in default of the
Rent due under this Lease; or (vi) Tenant doing or permitting to be done any act
which results in a lien being filed against the Leased Premises and the same is
not removed within sixty (60) days.

 

(b)                                 Upon the occurrence of an Event of Default,
Landlord shall have the option to pursue any one or more of the following
remedies without any notice or demand whatsoever: (i) terminate this Lease, in
which event Tenant shall immediately surrender the Leased Premises to Landlord
and if Tenant fails to do so, Landlord may without prejudice to any other remedy
which it may have, enter upon and take possession of the Leased Premises and
expel or remove Tenant, by force, if necessary, without being liable for
prosecution or any claim of damages therefor; (ii) enter upon the Leased
Premises by force, if necessary, without being liable for prosecution or any
claim of damages therefor, and do whatever Tenant is obligated to do under the
terms of this Lease; (iii) without terminating this Lease unless Landlord so
notifies Tenant in writing, enter upon the Leased Premises, and, without court
order or other process of law, take possession of and remove the equipment and
personal property of Tenant; (iv) exercise any other remedy permitted by law or
at equity or by statute or otherwise; (v) without terminating this Lease, enter
upon the Leased Premises, expel or remove Tenant and relet the Leased Premises
on behalf of Tenant and receive directly the rent from the reletting and Tenant
agrees to pay Landlord on demand any deficiency that may result from the
reletting. Tenant agrees that Landlord shall not be liable for any damages
resulting to Tenant from Landlord’s enforcement of this Lease, whether caused by
negligence of Landlord or otherwise (INCLUDING THE FAULT, NEGLIGENCE OR OTHER
TORTUOUS CONDUCT, ACTS OR OMISSIONS OF LANDLORD OR ITS OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS OR INVITEES). Pursuit of any of the foregoing remedies shall
not preclude pursuit of any other remedy herein provided or any other remedy
provided by law or at equity, nor shall pursuit of any remedy herein provided
constitute an election of remedies thereby excluding the later election of an
alternate remedy, or a forfeiture or waiver of any Rent payable by Tenant and
due to Landlord hereunder or of any damages accruing to Landlord by reason of
violation of any of the terms, covenants, warranties and provisions herein
contained. Forbearance by Landlord to enforce one or more of the remedies herein
provided upon an event of default shall not be deemed or construed to constitute
a waiver of such default. Tenant agrees to pay to Landlord all costs and
expenses incurred by Landlord in the enforcement of this Lease or which Landlord
may incur or suffer by reason of Tenant’s default or the termination of this
Lease, including without limitation, the fees of Landlord’s attorneys,
reasonable reconfiguration expenses, rental concessions and other inducements to
new tenants, advertising expenses and broker’s commissions. No waiver of any
breach of the covenants, warranties, agreements, provisions, or conditions
contained in this Lease shall be construed as a waiver of said covenant,
warranty, provision, agreement or condition or of any subsequent breach thereof.
All rights, powers and privileges conferred hereunder upon the parties hereto
shall be cumulative to, but not restrictive of, or in lieu of those conferred by
law.

 

15.                                 Subordination and Estoppel Certificates. 
Tenant agrees that this Lease and all rights of Tenant hereunder are and shall
be subject and subordinate to any ground or underlying lease which may now or
hereafter be in effect regarding the Leased Premises or any component thereof,
to any Mortgage now or hereafter encumbering the Leased Premises or any
component thereof, to all advances made or hereafter to be made upon the
security of such Mortgage, to all amendments, modifications, renewals,
consolidations, extensions and restatements of such Mortgage, and to any
replacements and substitution for such Mortgage. The terms of this provision
shall be self-operative and no further instrument of subordination shall be
required. Tenant, however, upon request of any party in interest, shall execute
and deliver within ten (10) days after request such instrument or certificates
as may be reasonably required to carry out the intent hereof. If the interests
of Landlord under this Lease shall be transferred to any purchaser by reason of
foreclosure or other proceedings for enforcement for any Mortgage, at the
election of the purchaser, Tenant shall be bound to the purchaser under the
terms and conditions of this Lease for the balance of the remaining Term. Tenant
shall execute and deliver within ten (10) days after request a statement
certifying that the Tenant is in possession of the Leased Premises, the Leased
Premises are acceptable, this Lease is in full force and effect and is
unmodified, and such other matters as requested by Landlord or Landlord’s
Mortgagee.

 

16.                                 Destruction; Condemnation.  In no event
shall Landlord be liable for any loss or damage sustained by Tenant by reason of
casualty. If a fire or other casualty causes substantial damage to the Building
or the

 

11

--------------------------------------------------------------------------------


 

Leased Premises, and if the time needed to rebuild or repair exceeds six
(6) months from the beginning of the restoration, then either Landlord or Tenant
may terminate this Lease by notice to the other party. Tenant agrees that if the
Leased Premises or the Building are damaged by fire or other casualty caused by
the fault or negligence of Tenant or Tenant’s subtenants, assignees, employees,
contractors or agents, Tenant shall have no option to terminate this Lease and
the Rent shall not be abated during the repair period. If all or part of the
Leased Premises shall be taken for any public or quasi-public use by virtue of
the exercise of the power of eminent domain or by private purchase in lieu
thereof, this Lease shall terminate as to the part so taken as of the date of
taking, and all compensation awarded or paid to Landlord upon a total or partial
taking of the Building or any portion thereof shall belong to and be the
property of Landlord without any participation by Tenant.

 

17.                                 Notices.  All notices required or permitted
to be given hereunder shall be in writing and shall be deemed to have been fully
given, whether actually received or not, when delivered in person, or deposited
with an overnight commercial courier, or deposited, postage prepaid, in the
United States Mail, certified, return receipt requested, and addressed to
Landlord or Tenant at their respective address set forth in Section 1 or at such
other address as either party shall have theretofore given to the other by
notice as provided above.

 

18.                                 Transfers by Landlord.  Landlord shall have
the right to transfer and assign, in whole in part, all its rights and
obligations hereunder and in the Building, and Leased Premises, referred to
herein, and in such event and upon such transfer Landlord shall be released from
any further obligations hereunder, and Tenant agrees to look solely to such
successor in interest of Landlord for the performance of such obligations.

 

19.                                 Removal of Personal Property.  On or before
the expiration or earlier termination of this Lease, Tenant agrees to remove all
of its personal effects from the Leased Premises and to deliver up the Leased
Premises to Landlord in their original condition, ordinary wear and tear
expected, as at the Commencement Date. If it shall not do so within such period,
it shall be deemed to have abandoned such personal property and the same shall
become the property of Landlord for Landlord to use, remove, destroy or
otherwise dispose of at its discretion and without responsibility for accounting
to Tenant therefor.

 

20.                                 Landlord’s Liability.  Landlord shall have
no personal liability under this Lease; its liability shall be limited to its
interest in the Building, and shall not extend to any other property or assets
of the Landlord. In no event shall any officer, director, employee, agent,
shareholder, partner, member or beneficiary of Landlord be personally liable for
any of Landlord’s obligations hereunder.

 

21.                                 Mechanic’s Liens.  Tenant will not permit
any mechanic’s liens or other liens to be placed upon the Building, Land or the
Leased Premises and nothing in this Lease shall be deemed or construed in any
way as constituting the consent or request of Landlord, express or implied, by
inference or otherwise, to any person for the performance of any labor or the
furnishing of any materials to the Building, Land or to the Leased Premises or
any portion thereof, nor as giving Tenant any right, power, or authority to
contract for or permit the rendering of any services of the furnishing of any
materials that would give rise to any mechanic’s or other liens against the
Building, Land or the Leased Premises. In the event any such lien is attached to
the Building, Land or to the Leased Premises, then, in addition to any other
right or remedy of Landlord, Landlord may, but shall not be obligated to,
discharge the same. Any amount paid by Landlord for any of the aforesaid
purposes shall be paid by Tenant to Landlord on demand as Additional Rent.

 

22.                                 Miscellaneous.  Landlord and Tenant each
represents to the other that it has full power and authority to execute and
perform this Lease. This Lease shall be effective only upon execution hereof by
Landlord and Tenant. Time is of the essence of this Lease and whenever a certain
day is stated for payment or performance of any obligation of Tenant or
Landlord, the same enters into and becomes a part of the consideration hereof.
If any clause or provision of this Lease is illegal, invalid or unenforceable
under present or future laws, the remainder of this Lease shall not be affected
thereby, and in lieu of each clause or provision of this Lease which is illegal,
invalid or unenforceable, there shall be added as a part of this Lease a clause
or provision as nearly identical to the said clause or provision as may be
legal, valid and enforceable. This Lease contains the entire agreement of the
parties and no representations, inducements, promises or agreements, oral or
otherwise, between the parties not embodied

 

12

--------------------------------------------------------------------------------


 

herein shall be of any force or effect. No failure of Landlord to exercise any
power given Landlord hereunder, or to insist upon strict compliance by Tenant
with any obligation of Tenant hereunder, and no custom or practice of the
parties at variance with the terms hereof, shall constitute a waiver of
Landlord’s right to demand exact compliance with the terms hereof. This Lease
may not be altered, waived, amended or extended except by an instrument in
writing signed by landlord and tenant. The laws of the State of Texas shall
govern the validity, performance and enforcement of this Lease. The rights and
interest of Tenant hereunder are and shall continue at all times to be subject,
subordinate and junior in all respects to any conditional sale contract or
security agreement, whether heretofore or hereinafter executed by Landlord. The
obligations of Tenant under this Lease shall survive the termination of this
Lease.

 

23.                                 Commissions.  Landlord and Tenant each
represent to the other that no brokers, other than Stream Realty Partners, L.P.,
have been or will be involved in the negotiation of this Lease. Landlord will be
responsible to pay the commission, if any, owed to Stream Realty Partners, L.P.,
pursuant to the terms of a separate agreement. Landlord and Tenant hereby
indemnify each other from any claims, losses, damages (including attorneys’
fees) resulting from a breach of the above representation.

 

24.                                 Landlord’s Lien. Intentionally omitted.

 

25.                                 General Indemnification; Indemnification
Parameters.  TENANT AGREES TO INDEMNIFY, DEFEND, AND HOLD HARMLESS LANDLORD, AND
LANDLORD’S AGENTS, EMPLOYEES AND CONTRACTORS (THE “INDEMNIFIED PARTIES”), FROM
AND AGAINST ANY AND ALL CLAIMS, DEMANDS, LOSSES, LIABILITIES, CAUSES OF ACTION,
SUITS, JUDGMENTS, DAMAGES, COSTS AND EXPENSES TO THE EXTENT ARISING FROM ANY
OCCURRENCE ON THE LEASED PREMISES, THE USE AND OCCUPANCY OF THE LEASED PREMISES,
OR FROM ANY ACTIVITY DONE, PERMITTED OR SUFFERED BY TENANT IN OR ABOUT THE
LEASED PREMISES. TENANT ACKNOWLEDGES THAT THIS LEASE CONTAIN PROVISIONS
RELEASING EACH INDEMNIFIED PARTY FROM LIABILITY AND/OR INDEMNIFYING AND HOLDING
HARMLESS EACH INDEMNIFIED PARTY FOR, AMONG OTHER THINGS, INDEMNIFIED PARTY’S
STRICT LIABILITY AND ITS OWN NEGLIGENCE. TENANT AGREES THAT THE RELEASE AND/OR
INDEMNITY PROVISIONS CONTAINED IN THIS LEASE ARE CAPTIONED TO CLEARLY IDENTIFY
THE RELEASE AND/OR INDEMNIFY PROVISIONS AND, THEREFORE, ARE SO CONSPICUOUS THAT
TENANT HAS FAIR NOTICE OF THE EXISTENCE AND CONTENTS OF SUCH PROVISIONS.

 

26.                                 Financial Statements.  In the event
Landlord’s lender requests financial statements on this property, within fifteen
(15) days following Landlord’s written request. Tenant shall use its best effort
to provide Landlord with current, unaudited financial statement of Tenant,
Tenant’s general partner and any guarantor of this Lease. Any unaudited
financial statement shall be prepared in accordance with generally accepted
accounting principles consistently applied and certified to be true and correct
by the chief financial officer of the entity providing such financial
statements.

 

27.                                 Parking.  Landlord shall license vehicle
parking spaces to Tenant and Tenant’s business on the terms and conditions set
forth in this Section 27. Landlord shall provide vehicular parking spaces on an
unreserved basis for Tenant and its employees on the surface parking facilities
on the Property. This license is for parking spaces in the general parking area
to be designated and redesignated from time to time by Landlord; provided,
however, Landlord may require Tenant to park in a specific location. Landlord
shall not be liable to Tenant for the failure of any of its tenants, invitees,
employees, agents or customers or any third parties to comply with the
designation of the parking spaces. This license is for parking only and does not
include the rights to any additional services, which services may be made
available by Landlord from time to time at an additional charge.

 

28.                                 Guaranty.  Intentionally omitted.

 

13

--------------------------------------------------------------------------------


 

29.                                 Texas Property Code Section 93.012. 
Landlord and Tenant agree that each provision of this Lease for determining
charges, amounts and Additional Rent payable by Tenant is commercially
reasonable and, as to each such charge or amount, constitutes a “method by which
the charge is to be computed” for purposes of Section 93.012 of the Texas
Property Code (as same may be amended).

 

30.                                 Texas Property Code Section 91.004.  Tenant
hereby waives any statutory lien provided under Section 91.004 of the Texas
Property Code (as same may be amended).

 

31.                                 Prohibited Persons and Transactions.  Tenant
represents and warrants that neither Tenant nor any of its affiliates, nor any
of their respective partners, members shareholders or other equity owners, and
none of their respective employees, officers, directors, representatives or
agents is, nor will they become, a person or entity with whom U.S. persons or
entities are restricted from doing business under regulations of the Office of
Foreign Asset Control (“QFAC”) of the Department of the Treasury (including
those named on QFAC’s Specially Designated and Blocked Persons List) or under
any stature, executive order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental section and is not and
will not Transfer this Lease to, contract with or otherwise engage in any
dealings or transactions or be otherwise associated with such persons or
entities.

 

32.                                 Waiver of Jury Trial.  Landlord and Tenant
hereby waive any right to trial by jury in any claim, action, proceeding or
counterclaim by either Landlord or Tenant (or any guarantor of Tenant’s
obligations hereunder) against the other(s) pertaining to any matters arising
out of or in any way connected with the Lease, the relationship of Landlord and
Tenant, or Tenant’s use of the Leased Premises. In the event that Tenant (and/or
any guarantor of Tenant’s obligations hereunder) demands a jury trial in
connection with any of the foregoing matters, then Tenant shall be liable to
Landlord for an amount equal to One Hundred Dollars ($100.00) per day (on
account of the delay caused by such demand) for each day that trial of any such
matter is delayed by such jury trial demand.

 

33.                                 Counterparts.  This Lease may be executed in
multiple counterparts, each of which shall constitute an original instrument,
but all of which shall constitute one and the same agreement.

 

EXHIBITS:

 

Exhibit “A” – Legal Description of the Land

Exhibit “B” – Renewal Option

Exhibit “C” – Rules and Regulations

Exhibit “D” – Tenant Improvement Agreement

Exhibit “D-1” – Plan

 

(SIGNATURES ON FOLLOWING PAGE)

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be duly
authorized, executed, sealed and delivered as of the                         day
of August, 2005.

 

“Landlord”:

 

“Tenant”:

 

 

 

JSS/CAPITAL AVENUE, L.P.,

 

TGC INDUSTRIES, INC

a Texas limited partnership

 

 

 

 

 

By:

JSS Realty Holdings,

 

 

 

General Partner

 

By:

/s/ Wayne A. Whitener

 

 

 

Name: Janet Spencer Shaw

 

Name: Wayne A. Whitener

 

 

 

Title: President

 

Title: President/CEO

 

15

--------------------------------------------------------------------------------


 

EXHIBIT “A”

LEGAL DESCRIPTION OF THE LAND

 

BEING a 1.349 acre tract of land situated in the James Beverly Survey, Abstract
Number 12, in the city of Plano, Collin County. Texas and being all of LOT 15,
BLOCK B of the DALLAS NORTH INDUSTRIAL DISTRICT SECTION FOUR, an addition to the
city of Plano according to the plat recorded in Cabinet C, Page 113 of the Plat
Records of Collin County, Texas (PRCCT) an being more particularly described as
follows:

 

BEGINNING at a 1/2 inch iron rod found for the northwest corner of said Lot 15
and being located in the southerly right-of-way of Capital Avenue (a 60 feet
wide Tight-of-way);

 

THENCE along the southerly right-of-way line of said Capital Avenue south
89’48’l0” EAST a distance of 232.00 feet to a one inch rod found for the
northeast corner of said Lot 15;

 

THENCE departing the southerly right-of-way line of said Capital Avenue DUE
SOUTH a distance of 242.88 feet to a PK NAIL found for the southeast corner of
said Lot 15;

 

THENCE DUE WEST a distance of 232.00 feet to an “X” cut in concrete found for
the southwest corner of said Lot 15;

 

THENCE along the westerly line of said Lot 15 DUE NORTH a distance of 253.68
feet to the POINT OF BEGINNING;

 

CONTAINING within these metes and bounds 1.349 acres or 58.761 square feet of
land, more or less, all according to that survey prepared by Kurtz-Bedford and
Associates, Inc., dated March 1994 and signed by Austin J. Bedford, Registered
Professional Land Surveyor No. 4132; to which reference for all purposes is
hereby made.

 

16

--------------------------------------------------------------------------------


 

EXHIBIT “B”

RENEWAL OPTION

 

Subject to the terms and conditions of this Exhibit, Tenant may at its option
extend the Term for the entire Leased Premises for one period of three year each
(“Renewal Term”) upon the same terms contained in this Lease. Tenant shall have
no additional Renewal Option.

 

A.                                   The Base Rent during the Renewal Term shall
be the then prevailing market rate for a comparable term commencing on the first
day of the applicable Renewal Term for tenants of comparable size and
creditworthiness for comparable space in the Building and other first class
office buildings in the general vicinity of the Building as reasonably
determined by Landlord, and Tenant shall not be entitled to any rental abatement
or other concessions.

 

B.                                     To exercise its option, Tenant must
deliver an initial non-binding notice to Landlord not less than six (6) months
prior to the proposed commencement of the applicable Renewal Term and not more
than twelve (12) months prior to the proposed commencement of the applicable
Renewal Term. Within thirty (30) days after Landlord’s receipt of Tenant’s
initial non-binding notice. Landlord shall calculate and inform Tenant of the
Base Rent for the Leased Premises. Landlord and Tenant shall work together in
good faith to agree upon the Base Rent. Within fifteen (15) days after the date
on which Landlord advises Tenant of the applicable Base Rent, Tenant shall
either (i) give Landlord final binding written notice (“Binding Notice”) of
Tenant’s exercise of its Renewal Term at the Base Rent determined by Landlord or
(ii) if Tenant disagrees with Landlord’s determination, provide Landlord with
written notice of rejection (the “Rejection Notice”). If Tenant fails to provide
Landlord with either a Binding Notice or a Rejection Notice, within such fifteen
(15) day period, Tenant will be deemed to have waived its option to extend. If
Tenant provides Landlord with a Rejection Notice, Tenant will be deemed to have
waived its option to extend.

 

C.                                     Tenant’s option to extend this Lease is
subject to the conditions that: (i) on the data that Tenant delivers its final
binding notice exercising its option to extend, Tenant is not in default under
this Lease after the expiration of any applicable notice and cure periods, and
(ii) Tenant shall not have assigned this Lease, or sublet any portion of the
Leased Premises under a sublease which is in effect at any time during the final
twelve (12) months prior to the applicable Renewal Term.

 

D.                                    Tenant agrees to provide Landlord with
financial statements evidencing Tenant’s (and any guarantor’s) financial
condition and to provide additional security if reasonably requested by
Landlord.

 

F                                         Upon Tenant’s exercise of the renewal
option, Tenant agrees to convert to Landlord’s Standard Lease form

 

17

--------------------------------------------------------------------------------


 

EXHIBIT “C”

RULES AND REGULATIONS

 

The following Rules and Regulations are prescribed by Landlord in order to
provide and maintain, to the best of Landlord’s ability, orderly, clean and
desirable Leased Premises, building and parking facilities for the tenants
therein and to regulate conduct in and use of the Leased Premises, the Building
and parking facilities in such a manner as to minimize interference by others in
the proper use of the Lease Premises by Tenant. All references to Tenant include
not only the Tenant, but also Tenant’s agents, employees, invitees, licensees,
visitors, assignees, and/or sublessees:

 

1.                                       Tenant shall not block or obstruct any
of the entries, passages, or doors of the Building or parking area, or place,
empty, or throw rubbish, litter, trash, or material of any nature into such
areas, or permit such areas to be used at any time except for ingress or egress
of Tenants.

 

2.                                       Landlord will not be responsible for
lost or stolen personal property, equipment, money, or any article taken from
the Leased Premises, Building, or parking facilities regardless of how or when
loss occurs.

 

3.                                       The plumbing facilities shall not be
used for any other purpose than that of which they are constructed, and no
foreign substance of any kind shall be placed therein, and the expense of any
breakage, stoppage, or damage resulting from a violation of this provision by
Tenant or its employees shall be borne by Tenant.

 

4.                                       Any additional keys or locks required
by Tenant during the term of the Lease shall be the Tenant’s responsibility.

 

5.                                       The common parking facilities are
available for use by any and all tenants. Landlord reserves the right, in
Landlord’s sole discretion, to assign or allocate parking in the event of
conflicts, abuse, or improper use. It is generally understood that any tenant
should utilize only those parking spaces immediately adjacent to the tenant’s
leased premises.

 

6.                                       Vehicles that are abandoned, disabled,
have expired registration stickers, obstructing any means of ingress or egress
to any leased Premises, or in any way a general nuisance or hazard are subject
to removal without notice by Landlord. All costs associated with such removal
shall be at the Tenant’s/vehicle owner’s expense.

 

18

--------------------------------------------------------------------------------


 

EXHIBIT “D”

TENANT IMPROVEMENT AGREEMENT

 

Landlord has agreed to install, at Landlord’s expense, and HVAC system of the
appropriate tonnage for the 2,210 square feet of spaced located off the main
office area as shown on the attached Exhibit D-1 (the “Plan”). Upon termination
of the Lease, the Tenant Improvements shall remain in the Leased Premises and
shall be deemed Landlord’s property.

 

19

--------------------------------------------------------------------------------

 